PER CURIAM.
On motion of appellant, judgment of District Court reversed and cause remanded to District Court with instructions to enter judgment in the amount of the McDowell Option Contract without interest, on authority of decision of Supreme Court of the United States of February 3, 1947, 67 S.Ct. 606, in the cases of Albrecht v. United States (Q. W. S. S. Realty & Investment Co. v. United States, Linnen-bringer et al. v. United States, Pitman et al. v. United States), 155 F.2d 77; 61 F. Supp. 199, and Oliver v. United States, 155 F.2d 73; 60 F.Supp. 741, holding that the landowners were not entitled to interest in addition to amount under McDowell Option Contract.